DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ arguments/remarks filed 7/26/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.     No new  Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-11, 15-18, 26, 28-30  are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominowski et al. (WO 2004/087204), Wasmoen et al. (US 2008/0187546), Ott et al. “Vaccine Adjuvants”, “Sterilizing grade filters for bioscience market”,  and  Konan et al. “Preparation and Characterization of sterile and freeze-dried sub-200 nm nanoparticles” as evidenced by Durapore PVDF membrane filter. 
Dominowski et al. (WO 2004/087204) (hereinafter Dominowski et al.) disclose that microfluidization of vaccine formulations adjuvanted with an oil-in water emulsion comprised of a mixture of lecithin and oil not only improves the physical appearance of the formulations, but also enhances the immunizing effects of the formulations (page 5, lines 20-23). Microfluidized formulations are also characterized by an improved safety profile (page 5, line 24). Dominowski et al. disclose a method of manufacturing oil-in-water emulsion comprising forming a first emulsion having a first large droplet size, microfluidizing the first emulsion to form a second emulsion having a second average droplet size which is less than the first average droplet size (see claim 4). Squalene or squalene emulsions have been used in human cancer vaccines with mild side effects and desirable efficacy (page 4, lines 10-20). 
	Dominowski et al. disclose preparing submicron oil-in-water emulsion comprising a) preparing a mixture by combining a light hydrocarbon non-metabolizable oil, a surfactant, and an aqueous component; (b) subjecting said mixture to a primary emulsification process to produce an oil-in- water emulsion which has a mean oil droplet size of 1 μm to 1.1 µm; and (c) subjecting the oil-in-water emulsion prepared in (b) to microfluidization to produce said submicron oil-in-water emulsion, wherein the submicron emulsion has a mean oil droplet size of less than 1 µm (see claim 4). Thus, the average droplet size of emulsion prepared in the first step overlaps with  5000 nm or less. Domonowski et al. disclose enhancing immunogenicity of an antigen (abstract). 
	Domonowski et al. utilizes mineral oil and does not specifically use squalene however, Domonowski et al. mentions the advantages of squalene emulsions such as mild side effects. 
	Wasmoen et al. (US 2008/0187546) (hereinafter Wasmoen et al.) disclose vaccines can be prepared using standard adjuvants and vaccine preparations for example, mineral oil and squalene which can be used alone or in combination as adjuvants (para 0061). 
	Ott et al. “Vaccine Adjuvants”  teach vaccine adjuvants and manufacturing processes thereof comprising O/W emulsions (introduction), said adjuvants comprising squalene, polysorbate 80, sorbitan oleate, and water (section 2), a 50 liter method for production of a sterile formulation comprising the steps of homogenizing said components into a course emulsion, processing said course emulsion in a micro fluidizer to obtain the desired particle size, a filtration through a 22 micron filter, and said formulation filled into glass bottles (section 3), minimizing large particles to less than 0.1% having a size larger than 1.2 microns (section 3.2), mean particle size of 150 nm (3.3). Ott et al. disclose that for manufacturing of stable emulsions, a key objective is to keep the number of large particles down to a minimum because large particles act as nucleation sites for further aggregation during storage potentially leading to phase separation (section 3.2 and Fig. 3). The mean particle size was 150 nm and an upper specification of 1 X 107 particles greater than or equal to 1.2 µm. Ott et al. disclose antigen/adjuvant formulations (1.2). Ott et al. disclose packaging into vials (section 3.1). Ott disclose influenza antigens. Ott et al. disclose that influenza hemagglutinin have been formulated with the adjuvant emulsion MF59C.1 in one of two formats: either single containers or in separate vials. 
	It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to use squalene as the adjuvant of Domonowski et al. One would have been motivated to do so in view of Wasmoen and Ott which disclose squalene as adjuvants. 
Dominowski in view of Wasmoen and Ott et al. do not teach pre-filtration or a filter pore size larger than 0.3 microns as in claim 17 or hydrophilic polyethersulfone (PES) filters. 
“Sterilizing grade filters for bioscience market” disclose multilayer Durapore cartridge filter is aimed especially at pharmaceutical and biological liquid applications requiring high protein recovery and extended throughout. The system’s name is derived from its multi-membrane design, which incorporates an integrated 0.45 µm pre-filter membrane ahead of a final 0.22 µm sterilizing grade membrane to provide increased filtration capability. The dual layer combination of hydrophilic low protein binding polyvinylidene fluoride (PVDF) pre-filters and sterilizing grade 0.22 µm. Durapore membranes in each filter cartridge ensures high levels of product purity and sterility assurance, claim the manufacturers. Thus filtering through a dual filter. The membrane filter is porous (as evidenced by Durapore PVDF membrane filter). These are filters with PVDF and not polyethersulfone however, Konan et al. “Preparation and Characterization of sterile and freeze-dried sub-200 nm nanoparticles” (hereinafter Konan et al.) prepares an oil-in-water emulsion of nanoparticles, see section 2.2.1.  Konan tests three sterile filtration studies using a hydrophobic polytetrafluoroethylene membrane, hydrophilic Durapore® membrane or a polyethersulfone membrane.  To prevent clogging, the emulsion is first filtered through a 0.45 μm membrane filter, followed by filtration through a 0.22 µm membrane filter.  See section 2.2.6.  The polyethersulfone membranes include Millipore Express®.  Other filters were Durapore membranes (section 2.2.6). In section 3.7, Konan et al. concludes that polyethersulfone membrane filters provide satisfactory flow rate and high filtering capacity.  In addition, no significant change was noted with particle size or distribution and no significant loss of material by adsorption on the membrane surface had occurred.  For these reasons, one of ordinary skill in the art at the time the invention was made would have been inspired to filter the oil-in-water emulsions of Dominowski et al., Wasmoen et al. and Ott et al. through polyethersulfone membranes with a reasonable expectation of success, absent evidence to the contrary.     
Ott et al. disclose forming emulsions (the top of page 214). The two solutions were processed to yield a coarse emulsion which was fed into microfluidizer. Emulsions are thermodynamically unstable systems and are subject to flocculation (reversible aggregation of oil particles) and coalescent (irreversible aggregation of oil particles to form large particles and eventual, irrevocable separation of oil and aqueous phases) during storage. For manufacturing of stable emulsions, a key objective is to keep the number of large particles down to a minimum because large particles act as nucleation sits for further aggregation during storage potentially leading to phase separation. For reduction in the number of large particles during manufacturing process, after the microfluidization step, filtration is through two membranes that remove 99.5 % of particles greater than 1.2 µm in size and the bulk emulsion contains less than 0.1 % of total particles that are greater than 1.2 µm (section 3.2) therefore, this provides motivation for using the membranes in oil in water emulsions for reducing the particle sizes because large particles act as nucleation sites for further aggregation during storage potentially leading to phase separation.  Filtration through a dual layer membrane would provide for smaller particles sizes in the emulsion thus reducing the potential for phase separation during storage.
Thus, in the absence of any evidence of criticality,  it would have been prima facie obvious to one of ordinary skill in the art before the invention was made to filter through  PES filtration membranes in place of the hydrophilic Durapore dual filters with a reasonable expectation of success as it is a  known as effective filtration polymer for use in filtering O/W emulsions and that  polyethersulfone membrane filters provide satisfactory flow rate and high filtering capacity in  filtering oil in water emulsions. 

5.	Claims 19-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominowski et al. (WO 2004/087204), Wasmoen et al. (US 2008/0187546), Ott et al. “Vaccine Adjuvants”, “Sterilizing grade filters for bioscience market”,  and  Konan et al. “Preparation and Characterization of sterile and freeze-dried sub-200 nm nanoparticles” as evidenced by Durapore PVDF membrane filter as evidenced by Durapore PVDF membrane filter as applied to claims 4-11, 15-18, 26, 28-30  above, and further in view of Broeker et al. (EP2478916A1). 
Dominowski in view of Wasmoen, Ott, “Sterilizing grade filters for bioscience market”, and Konan  et al. have been discussed supra and disclose influenza virus antigen but does not disclose that the vials that the components are  packaged in are made from borosilicate glass or that the vaccine composition includes about 15 µg, about 10 µg, about 7.5 µg, about 5 µg, about 3.8 µg, about 3.75 µg, about 1.9 µg, or about 1.5 µg of hemagglutinin per influenza virus strain. Broeker et al. (EP2478916A1) (hereinafter Broeker et al.) disclose vaccine compositions that are packaged into a syringe (abstract and para 0127) where the syringe or vial is preferred to be made from borosilicate glass rather than from a soda lime glass (para 0129). HA is the main immunogen in current inactivated influenza vaccines, and vaccine doses are standardized by reference to HA levels, typically measured by SRID. Existing vaccines typically contain about 15µg of HA per strain, although lower doses can be used e.g. for children, or in pandemic situations, or when using an adjuvant. Fractional doses such as ½ (i.e. 7.5µg HA per strain), ¼ and ⅛ have been used, as have higher doses (e.g. 3x or 9x doses). Thus, vaccines may include between 0.1 and 150 µg of HA per influenza strain, preferably between 0.1 and 50µg e.g. 0.1-20µg, 0.1-15µg, 0.1-10µg, 0.1-7.5µg, 0.5-5µg, etc. Particular doses include e.g. about 45, about 30, about 15, about 10, about 7.5, about 5, about 3.8, about 1.9, about 1.5, etc. per strain. The composition may include preservatives such as thiomersal or 2-phenoxyethanol (para 0109). Thus, incorporation into borosilicate glass vials and inclusion of preservatives for use in influenza vaccines is routine in the art. It  would have been prima facie obvious to one of ordinary skill in the art before the invention was made to optimize the amount of HA per influenza strain as existing vaccines typically contain about 15µg of HA per strain but can be tailored to the patient such as using a lower dose for a child. 

RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	The Examiner maintains the previous arguments from the Non-Final mailed 4/28/2022. 
	Applicants argue that Konan relates to the filtration of a nanoparticle suspension and not an oil-in water emulsion. Applicants argue that the initial formulation of the formed oil-in water emulsion no longer exists. The purification of the nanoparticle dispersion is not an oil in water emulsion. Konan relates to the sterile formation of a nanoparticle suspension comprising solid nanoparticles and does not teach the subsequent sterile filtration of an oil and water emulsion. Therefore, Konan cannot be used to support the assertion that PVDF and PES filter membranes are interchangeable in the filtration of an oil in water emulsion. 
	In response, the Examiner respectfully submits that this argument is not found persuasive because Applicants are arguing the references individually. Konan discloses sterilization of particles with a mean size below 200 nm by filtration which allows for nanoparticulate preparations (conclusion). Konan concludes that polyethersulfone membrane filters provide satisfactory flow rate and high filtering capacity. The nanoparticle sizes in Konan overlap with the claimed oil droplet sizes of 500 nm or less (nanoparticles). The sterilizing grade filters for bioscience market reference provides a multilayer Durapore cartridge filter to provide increased (high) filtering capacity. Ott et al. discloses advantages of filtering emulsions for reduction in the number of large particles during manufacturing process where filtration through two membranes to remove 99.5 % of particles greater than 1.2 µm. Konan is concerned with filtering nanosized particles. Thus, the combined teachings would provide motivation for using membranes for filtering nanosized particles in oil in water emulsions for reducing particle sizes. Filtration through a dual layered membrane would provide for smaller particle sizes in the emulsion thus reducing potential for phase separation during storage and Konan is concerned with filtering to nanosized particles thus one of ordinary skill in the art would be motivated to use the filters in emulsions to filter the particle sizes (oil droplets) to nanosized ranges (500 or less) as Konan is concerned with filtering particles with a mean size below 200 nm using filters which provide for high filtering capacity and satisfactory flow rate which is suitable for use in filtering nanosized droplets in emulsions. 
	The Examiner notes that claim 4 is not directed to “vaccine adjuvants” and the steps within the method never actually mentions squalene in the body of the claim. Claims 9 and 26also  merely recite squalene in the preamble and not in the body of the method steps. The combination of the prior art, notably Wasmoen and Domonowski et al. arrive a squalene containing oil in water emulsions. The Examiner notes the letter request for an interview however, should Applicant request an interview after receiving the current Office Action, the Examiner requests that Applicants call the Examiner to set up an interview. 

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615